PD-1371-15
                                  PD-1371-15                           COURT OF CRIMINAL APPEALS
                                                                                       AUSTIN, TEXAS
                                                                     Transmitted 10/20/2015 8:56:30 PM
                                                                       Accepted 10/21/2015 3:25:50 PM
                                                                                        ABEL ACOSTA
                                                                                                CLERK
                                    No. ________________

                       IN THE COURT OF CRIMINAL APPEALS
                                   OF TEXAS

TERRANCE DEERING BLACK, §
        Petitioner,     §                             IN THE EIGHTH
                        §                             JUDICIAL DISTRICT
vs.                     §                             COURT OF APPEALS
                        §                             SAN ANTONIO, TEXAS
THE STATE OF TEXAS      §                             08-12-00338-CR
        Respondent.     §

          UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE
               PETITION FOR DISCRETIONARY REVIEW


TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS:

          NOW COMES Petitioner, TERRANCE DEERING BLACK, by and through

his undersigned counsel, and files this Unopposed Motion for Extension of Time to

file his petition for discretionary review, pursuant to Rule 68.2(c) of the Texas

Rules of Appellate Procedure. Petitioner respectfully requests a thirty (30) day

extension to and including November 23, 2015.1 This is Petitioner’s first motion

for extension of time to file his brief. In support of this motion Petitioner would

show as follows:

      1. Petitioner’s brief is currently due on October 23, 2015.




1
    The thirtieth (30th) day November 22, 2015, falls on a Sunday.   October 21, 2015
                                                  1
2. Counsel has conferred with Lily Stroud, El Paso County Assistant District

   Attorney, and she does not oppose this motion.

   Undersigned Counsel has the following judicial conflicts:

3. Undersigned counsel has an appeal brief due on October 27, 2015 in Wissam

   Allouche v. United States of America, Cause No. 15-50409 in the United

   States Fifth Circuit Court of Appeals.

4. Undersigned counsel has been reviewing voluminous discovery in a

   complex case of United States of America vs. Curtis DeBerry, Cause No.

   5:14-CR-00524-XR and a Superseding Indictment was filed on October 7,

   2015.

5. Undersigned counsel had a docket call on October 13, 2015 in United States

   of America vs. Jetter Andrew Barker, IV, in the United States District Court

   for the Western District of Texas, Del Rio Division. This case has now been

   reset for trial on January 19, 2016.

6. Undersigned counsel’s client turned himself in on an arrest warrant in State

   of Texas vs. Frederich R. Schauer, III, Cause No. 15-9-9548 in the 24th

   Judicial District Court, Jackson County, Edna, Texas, on or about October

   12, 2015. A bond hearing was held on October 15, 2015.




                                          2
   7. Undersigned counsel was appointed to a federal case of United States of

      America vs. Rene Martinez, Cause No. 5:14-CR-00654(19)-FB on October

      19, 2015. A detention hearing is scheduled for October 27, 2015.

   8. Undersigned counsel is preparing Findings of Fact and Conclusions of Law

      in a Writ of Habeas Corpus proceeding in Ex Parte James R. Hiatt, Cause

      No. 2006-CR-2741-W3 in the 144th Judicial District Court, Bexar County,

      San Antonio, Texas.

      Undersigned counsel has the following professional conflicts:

   9. Undersigned counsel is Immediate Past-Chair of the American Bar

      Association’s Criminal Justice Section. She is obligated and has pre-

      arranged plans to speak at the Section’s Fall Meeting on October 22-25,

      2015 in Washington, D.C.      There are also committee meetings and the

      Executive Committee meeting that she is to participate in as well.

   10. Undersigned counsel is a member of the Texas Board of Law Examiners.

      They are currently in the process of regarding exams. Exam grades are due

      to be released on November 6, 2015.

                            PRAYER FOR RELIEF

      WHEREFORE, PREMISES CONSIDERED, Petitioner respectfully prays

that this Honorable Court grant him an additional thirty (30) days to and including




                                         3
November 23, 2015 to file his Petition for Discretionary Review and for any other

relief under this Court’s supervisory power.

                                      Respectfully submitted:


                                      CYNTHIA E. ORR
                                      Bar No. 15313350
                                      GOLDSTEIN, GOLDSTEIN & HILLEY
                                      310 S. St. Mary’s St.
                                      29th Floor Tower Life Building
                                      San Antonio, Texas 78205
                                      210-226-1463
                                      210-226-8367 facsimile

                                      By:___/s/ Cynthia E. Orr______
                                           CYNTHIA E. ORR

                                      Attorney for Petitioner,
                                      TERRANCE DEERING BLACK




                         CERTIFICATE OF SERVICE

      I hereby certify that a copy of the above foregoing Unopposed Motion for

Extension of Time to File PDR has been served via e-mail through the E-file,

Electronic Filing System, to El Paso County District Attorney’s Appellate Section,

daesparza@epcounty.com, on this the 20th day of October, 2015.

                                      By: _/s/Cynthia E. Orr________
                                            CYNTHIA E. ORR




                                         4